NUMBER 13-17-00444-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


PHILLIP LONGORIA,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 25th District Court
                        of Gonzales County, Texas.


                          MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
             Memorandum Opinion by Justice Rodriguez
       Appellant Phillip Longoria appeals from his conviction for third-degree felony

assault family violence by impeding breathing or the circulation of blood by applying force

or pressure to the neck or throat. See TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (West,

Westlaw through 2017 1st C.S.). A jury found Longoria guilty of the offense. Upon the

recommendation of the jury, the trial court sentenced Longoria to ten years in prison,
probated with community supervision and a $10,000 fine. Longoria filed a motion for

new trial that was overruled by operation of law.

       Determining that there are no meritorious claims for appeal, counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm

the judgment of the trial court as modified.

                              I. Compliance with Anders

       Pursuant to Anders v. California, Longoria’s counsel filed a brief stating that, after

a review of the record, he “does not believe there is an arguable issue attacking the

judgment of conviction or the length of sentence.” See 386 U.S. 738, 744–45 (1967).

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

showing why there are no non-frivolous grounds for advancing an appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991) (en banc).

       In compliance with High v. State, Longoria’s counsel has discussed why, under

controlling authority, an appeal from the judgment and sentence is without merit and

frivolous because the record reflects no reversible error, and in his opinion, there are no

arguable issues on appeal. See 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978). Counsel has demonstrated that he has complied with the requirements of Anders


                                               2
by (1) examining the record and finding no arguable grounds to advance on appeal, (2)

notifying Longoria that counsel has filed an Anders brief and a motion to withdraw, (3)

providing Longoria with a copy of the motion and the appellate brief, (4) informing

Longoria of his right to review the record, to file a pro se response, and to seek

discretionary review if the court of appeals concludes that the appeal is frivolous, and (5)

providing Longoria with a form motion for pro se access to the appellate record, lacking

only Longoria’s signature and the date and including the mailing address for this Court,

with instructions to file the motion within ten days.1 See Anders, 386 U.S. at 744; Stafford

v. State, 813 S.W.2d 503, 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

        On July 9, 2018, we received and filed Longoria’s amended pro se response with

exhibits and his supplemental response with exhibit.                  Longoria complains that the

evidence does not show that he choked or strangled the complainant and that counsel

provided ineffective assistance. He also asserts that a deadly-weapon finding of the trial

court, a finding that was stricken from the judgment, “impeded [his] chance at a fair trial”

and that he was wrongly denied a veteran’s trial.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record, counsel’s motion to withdraw and



         1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(orig. proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
his appellate brief, and Longoria’s amended and supplemental pro se responses with

exhibits, and we have found nothing that would arguably support an appeal.               See

Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

       We note that the judgment on the jury verdict of guilty incorrectly identifies the

foreman of the jury as Ella Matlock and the attorney for the State as Paul Watkins, but

the record shows the foreman as Robert Rinehart and the State’s attorneys as Keri Miller

and Imogene Boak. Accordingly, we modify the judgment to reflect the correct names.

See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—

Dallas 1991, pet. ref’d) (“Appellate courts have frequently reformed judgments to correct

improper recitations or omissions relating to punishment.”) (citations omitted). We affirm

the judgment as modified.

                                III. MOTION TO WITHDRAW

       In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel’s motion to withdraw that was carried with the case on March 21, 2018.


                                              4
Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to Longoria and to advise Longoria of his right to pursue a

petition for review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of July, 2018.




        2   No substitute counsel will be appointed. Should Longoria wish to seek review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.

                                                        5